IN THE
                         TENTH COURT OF APPEALS



                               No. 10-10-00432-CR

                           IN RE ADAM HOFFMAN


                               Original Proceeding



                          MEMORANDUM OPINION


      Relator’s motion to withdraw petition for writ of mandamus is granted in part,

and the petition for writ of mandamus is dismissed as moot.



                                              REX D. DAVIS
                                              Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted in part; petition dismissed as moot
Opinion delivered and filed March 16, 2011
Do not publish
[OT06]